UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1737



CHRISTOS D. DEDES,

                                            Plaintiff - Appellant,

          versus


JOHN A. O'BRION, JR.,

                                             Defendant - Appellee.




                            No. 97-1748



CHRISTOS D. DEDES,

                                            Plaintiff - Appellant,
          versus


JOHN A. O'BRION, JR.,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-202)
Submitted:    April 30, 1998               Decided:   June 2, 1998


Before WIDENER and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christos D. Dedes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing this

action without prejudice for failure to comply with a prefiling

injunction. We have reviewed the record and the district court's
opinions and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. Dedes v. O'Brion, No. CA-97-
202 (E.D. Va. Apr. 30, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2